Filed 10/22/21 P. v. Corona CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H048048
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. C1906539)

           v.

 EMIGDIO CORONA,

           Defendant and Appellant.


         Defendant appeals from a criminal judgment following a no contest plea.
Appointed counsel filed an opening brief summarizing the case but raising no issues. We
notified defendant of his right to submit written argument on his own behalf. Defendant
has not done so.
         Pursuant to People v. Wende (1979) 25 Cal.3d 436 and People v. Kelly (2006)
40 Cal.4th 106, we have reviewed the entire record and find no arguable issue for
resolution by this court. Following the California Supreme Court’s direction in Kelly, we
provide “a brief description of the facts and procedural history of the case, the crimes of
which the defendant was convicted, and the punishment imposed.” (Id. at p. 110.)
         Defendant was charged with second degree robbery (Pen. Code, § 212.5, subd. (c);
count 1) and assault by means of force likely to produce great bodily harm (Pen. Code,
§ 245, subd. (a)(4); count 2), both alleged to have occurred in March 2019. The
information alleged a prior strike (Pen. Code, §§ 667, subds. (b)–(i); 1170.12); a prior
serious felony as to count 1 (Pen. Code, § 667, subd. (a)); and two prior prison terms
(Pen. Code, § 667.5, subd. (b)). According to the probation report, the victim was at a
flea market when defendant drove near her, approached her on foot with a pipe, yelled at
her, took the bag she was carrying, and drove away. The victim, who was distraught and
crying, reported to responding officers that she and defendant were in a dating
relationship. She said that the night before, defendant had dug his fingernails into her
cheeks, called her stupid, said he was going to kill her, punched her, and strangled her.
Officers noted red marks on the victim’s neck.
       Defendant pleaded no contest to count 2 and admitted the prior convictions
(robbery in 2010 and inflicting corporal injury in 2013). The terms of the plea included a
maximum sentence of four years. The trial court denied defendant’s motion to dismiss
the prior strike, struck the prison priors, and sentenced defendant to a four-year prison
term, consisting of the low term of two years for the assault doubled as a result of the
strike prior. The court imposed and suspended a $1,200 restitution fine, and waived all
other fines and fees. Defendant’s request to be released with a later surrender date was
denied.
       The abstract of judgment initially described defendant’s conviction as “Assault
with deadly weapon LTP GBI,” and included the prison prior terms even though they had
been stricken. In March 2021, the trial court issued an amended abstract of judgment in
which it described the conviction correctly as assault “by means of force likely to
produce GBI” and removed the reference to the prison priors.
                                      DISPOSITION
       The judgment is affirmed.




                                             2
                                 ____________________________________
                                 Grover, Acting P.J.




WE CONCUR:




____________________________
Lie, J.




____________________________
Wilson, J.




H048048 - The People v. Corona